Citation Nr: 0406384	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  00-05 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for a low back disorder, to 
include spinal stenosis, secondary to service-connected left 
ankle injury.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from January 1969 to 
November 1971.  He served in Vietnam and was awarded the 
Purple Heart and Bronze Star Medals.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boston, 
Massachusetts, Regional Office (RO) that denied service 
connection for spinal stenosis, claimed as secondary to 
service-connected left ankle injury.  The Manchester, New 
Hampshire, RO, which currently has jurisdiction over 
appellant's file, continued the denial. 

The Board notes that appellant has submitted evidence of 
unemployability and has applied for the highest rating 
possible.  Appellant has accordingly submitted an informal 
claim for Total Disability for Individual Unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); 38 C.F.R. § 3.155 (2003). 
It does not appear that RO has developed this informal claim.  
The issue of TDIU is accordingly referred to RO for 
development and adjudication.
  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's appeal was pending before the Board on the date 
of enactment of the VCAA.  The VCAA accordingly applies to 
the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
providing a medical examination or medical opinion when 
necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  Comprehensive VCAA notice has not been 
provided in this case.

Appellant bases his claim for service connection for spinal 
stenosis on the theory that his left leg injury, service-
connected and suffered in combat, resulted in nerve damage 
that caused a permanent limp; the limp, in turn, developed 
over many years into spinal stenosis.    

Appellant has introduced into evidence a number of supporting 
letters from competent medical providers opining that 
appellant's spinal stenosis may be due to a chronic limp.  
Adjudication of secondary service connection is made more 
complex by the fact that there are a number of other 
pathologies contributing to the left lower extremity 
condition (arthritis, bone spur, post-service ankle fracture, 
and post-service chain saw laceration) that may have caused 
the professed chronic limp.

RO's denial is based in large part upon a VA medical 
examination that was conducted in January 1999.  That VA 
examination verified the presence of spinal stenosis, among a 
number of other pathologies, but did not render an opinion as 
to whether the spinal stenosis is or is not secondary to 
appellant's service-connected ankle injury.  The Board 
accordingly finds that another VA medical examination is 
necessary in order to adjudicate the claim. 

In addition, it does not appear that records prior to the 
mid-1990's have been requested.  Records showing treatment of 
the left leg disorder over the years after service might 
provide evidence of a limp, further supporting the current 
claim, especially if showing the limp prior to the 
intercurrent injuries to the left lower extremity.

Furthermore, after the RO entered its last determination, and 
before the Board could enter a decision, additional evidence 
was received without a waiver of RO consideration.  Such 
consideration is indicated by the RO.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for service connection for spinal 
stenosis have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), and any other legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
This notice should include information 
concerning getting copies of all 
treatment records from treating 
physicians.  The appellant should be 
requested to assist as needed in 
obtaining records from current treating 
personnel, as well as in obtaining 
records for any treatment of his 
service connected disorder in the years 
after service.  Attempts to obtain 
records should be set forth in the 
claims file.

2.  Thereafter, and whether or not 
additional records are obtained, the RO 
should arrange an appropriate VA 
medical examination, such as an 
orthopedic exam, to establish the 
etiology of appellant's spinal 
stenosis.  To the extent possible, the 
examiner should diagnose all 
pathologies that contribute to 
appellant's spinal stenosis and render 
an opinion in regard to the etiology of 
each.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The 
claims folder should be provided to the 
examiner for review prior to 
examination, and the examiner should 
particularly review the opinions of the 
private physicians who have submitted 
statements in support of appellant's 
claim.  After reviewing the file and 
examining the appellant, the examiner 
should provide an opinion as to whether 
it is more likely than not that 
appellant's spinal stenosis is 
secondary to appellant's service-
connected left leg injury.  
Specifically, the examiner should 
identify the manifestations of the 
service connected wound residuals to 
include, if possible, whether the 
disorder would likely cause a limp.  If 
possible, manifestations of the wound 
should be separated from pathology 
caused by intercurrent injuries.  The 
opinion entered should include whether, 
if there was a limp, it caused or 
aggravated any current back pathology.  
The rationale for the findings should 
be set forth.  If determination cannot 
be made without resort to speculation, 
the examiner should so state.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for spinal stenosis, 
secondary to service-connected left 
ankle injury.  This review should 
include all evidence added to the 
record to the file since the 
supplementary statement of the case was 
issued.  In fact, in order to comply 
with all notice and duty to assist 
provisions, the RO should conduct a de 
novo review of all evidence associated 
with this claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




